IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30921
                        Conference Calendar



DANIEL DEGRAFFENREID,

                                         Plaintiff-Appellant,

versus

CHUCK COOK; CARTER, L.P.N.; CRANE, L.P.N.; HILL, DR.;
TISDALE, Cadet; HERRING, Corporal; KELLY, Seargeant;
MCELROY, Cadet; MECAR LOOPER, L.P.N.; DAVIS, Nurse,

                                         Defendants-Appellees.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 00-CV-191
                       --------------------
                         February 14, 2001


Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Daniel Degraffenreid, Louisiana prisoner # 415007, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 civil

rights action as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).   He argues that the district court abused its

discretion in summarily dismissing his § 1983 action.

     Under § 1915(e)(2)(B)(i), “[n]otwithstanding any filing fee,

or any portion thereof, that may have been paid, the court shall

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30921
                                 -2-

determine the case at any time if the court determines” that the

action or appeal is frivolous or malicious.   This court reviews

for an abuse of discretion the district court’s determination

that an in forma pauperis complaint is frivolous.    See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Degraffenreid argues that he was denied adequate medical

care because he should have been hospitalized sooner for his

stomach problems.   Degraffenreid has not been denied medication

for his stomach problems and his disagreement with his medical

treatment for those stomach problems is not actionable under

§ 1983.   See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).    He has not shown the district court abused its discretion

in denying this claim as frivolous under § 1915(e)(2)(B)(i).

     Degraffenreid argues that he was denied access to the courts

because prison officials did not respond to a grievance form

submitted by him.   Because Degraffenreid has not alleged that his

position as a litigant in a particular case was prejudiced, he

has not shown the district court abused its discretion in

dismissing this claim as frivolous under § 1915(e)(2)(B)(i).     See

Walker v. Navarro County Jail, 4 F.3d 410, 413 (5th Cir. 1993).

     The district court’s dismissal of Degraffenreid’s § 1983

action counts as a “strike” under 28 U.S.C. § 1915(g), and this

court’s dismissal of his appeal as frivolous also counts as a

“strike” under § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383,

386-88 (5th Cir. 1996).   Degraffenreid has accumulated two

“strikes” and if he accumulates a third “strike,” he will not be
                          No. 00-30921
                               -3-

able to proceed IFP in any civil action or appeal unless he is

under imminent danger of serious physical injury.   See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.